Citation Nr: 1616802	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-48 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1962 to February 1966 with periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of those proceedings is of record.

In April 2014 and again in February 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board last remanded this matter in February 2015.  The Board directed that the specific dates that the Veteran served on ACDUTRA during 1997, based on his pay stubs, be obtained.  Upon remand, only the Veteran's pay records for the period from August 1, 1997 to August 31, 1997, were requested and no leave and earning statements from that period were found.  There is no indication that his other leave and earning statements for that year were unavailable or that the specific dates of ACDUTRA for 1997 cannot be ascertained.  As such, the Board cannot find that there was substantial compliance with the prior remand directives.  Therefore, the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).


Accordingly, the case is REMANDED for the following action:

1.  Request from the Defense Finance and Accounting Services the specific dates that the Veteran served on ACDUTRA during 1997, based on his pay stubs.  Attempts to secure this information should be clearly documented, along with any negative responses.  

2.  Then readjudicate the issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

